t c memo united_states tax_court stacey s marks petitioner v commissioner of internal revenue respondent docket no filed date ray c mayo jr for petitioner donielle a hubbard for respondent memorandum findings_of_fact and opinion morrison judge respondent mailed petitioner a notice_of_deficiency for tax_year determining a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure petitioner filed a petition for redetermination as permitted by sec_6213 the petition is timely we have jurisdiction under sec_6214 these are our holdings petitioner’s income for does not include dollar_figure for a distribution of two promissory notes from an individual_retirement_account ira petitioner is not liable for the sec_72 additional tax on early retirement-plan distributions petitioner is not liable for the sec_6662 penalty findings of fact2 petitioner was a resident of louisiana when she filed the petition petitioner owned a retirement account the custodian of which was the argent trust co before the argent account qualified as an ira in the argent account made a dollar_figure loan to petitioner’s father it received a promissory note in exchange 1all section references are to the internal_revenue_code_of_1986 as amended 2all findings_of_fact are based on the preponderance_of_the_evidence in the argent account made another loan of dollar_figure to one of petitioner’s friends it received a promissory note in exchange as of date the argent account had the following assets the two notes with a combined face value of dollar_figure and dollar_figure in cash in date petitioner opened a new retirement account the custodian of which was the equity_trust co in date petitioner attempted to roll over the assets of the argent account to the equity account on her tax_return petitioner did not report that she had received a taxable_distribution from the argent account opinion legal background a distribution out of an ira is generally includable in the gross_income of the recipient sec_408 for the taxable_year in which the distribution is received sec_1_408-4 income_tax regs there is an exception to this rule for a rollover_contribution sec_408 a rollover_contribution includes a distribution out of an ira that is then paid into another ira owned by the same owner within days id under sec_408 if an ira engages in a prohibited_transaction the account ceases to be an ira as of the first day of the taxable_year in which the prohibited_transaction occurs respondent’s position on brief we held a trial in mobile alabama and ordered the parties to file post-trial briefs in his brief respondent urged that the court sustain all of the determinations in the notice_of_deficiency the notice_of_deficiency had determined that petitioner received in a taxable_distribution from an ira account specifically the argent account of dollar_figure in his brief filed after trial respondent urged the court to sustain this determination respondent argued as follows in the argent account was an ira in the argent account made a dollar_figure distribution to petitioner consisting of dollar_figure cash and the two notes the dollar_figure cash is excludable from petitioner’s income because it was successfully rolled over from one ira account to another ie from the argent account to the equity account however the two notes were not successfully rolled over and therefore petitioner’s income for includes the value of the two notes the notice_of_deficiency had computed the amount of the income inclusion as if the value of the two notes was dollar_figure even though their face value was dollar_figure consistent with the notice_of_deficiency respondent’s brief argued that dollar_figure is the amount includable in petitioner’s income the notice_of_deficiency also had determined that petitioner is liable for a additional tax under sec_72 for a dollar_figure early ira distribution in respondent defended this determination in his brief separate from the ira issues the notice_of_deficiency had determined that petitioner had failed to report dollar_figure of dividend income from metlife inc respondent defended this determination on brief the notice_of_deficiency had determined that there was a substantial_understatement_of_income_tax on petitioner’ sec_2013 return and determined a dollar_figure penalty under sec_6662 and b respondent defended this determination on brief petitioner’s position on brief in her brief petitioner took the position that the two notes were distributed from one ira ie the argent account to her and then rolled over to a second ira ie the equity account as to the dollar_figure unreported dividend petitioner’s brief did not dispute that the dollar_figure dividend is includable in her income petitioner contended that the understatement for is not substantial parties’ positions in post-briefing memoranda after the parties filed their briefs we ordered them to file additional memoranda addressing the effect of the prohibited-transaction rule_of section e a in their memoranda both parties agreed that by making the dollar_figure loan to petitioner’s father in the argent account had engaged in a prohibited_transaction and ceased to be an ira see sec_408 sec_4975 e b f they also agreed that petitioner’s income for should not include a taxable_distribution from the argent account because that account was not an ira in holding sec_1 the value of the two notes is not includable in petitioner’s income for respondent’s memorandum on the prohibited-transaction rule explicitly concedes the determination in the notice_of_deficiency that petitioner must include dollar_figure in her income for for a distribution from an ira therefore we do not sustain that determination petitioner is not liable for the additional tax under sec_72 on early retirement-plan distributions it follows from respondent’s concession that petitioner is not liable for the additional tax under sec_72 on early retirement-plan distributions sec_72 imposes an additional tax on a taxpayer who receives an amount from a qualified_retirement_plan including an ira for the tax_year in which the amount is received if that amount is includable in income see sec_4974 defining a qualified_retirement_plan to include an ira the additional tax does not apply to distributions made after the taxpayer reaches the age of sec_72 thus the additional tax applies only to early retirement distributions because petitioner did not receive an amount includable in income from an ira in see supra part she is not liable for the additional tax of sec_72 for petitioner is not liable for the sec_6662 penalty sec_6662 imposes a penalty on a taxpayer whose return under-reports the correct_tax if there is a substantial_understatement_of_income_tax on the return or the failure to report the correct amount of tax on the return is due to negligence sec_6662 and respondent has the burden of producing evidence that the penalty is applicable sec_7491 an understatement of income_tax is generally equal to the correct_tax minus the tax reported sec_6662 as computed by the notice_of_deficiency there was a dollar_figure understatement of income_tax on petitioner’ sec_2013 return resulting from the return’s failure to report the following items a dollar_figure income inclusion for the dividend a dollar_figure income inclusion for the two notes and the sec_72 additional tax on early retirement-plan distributions as we hold petitioner was required to report only one of these items--the dollar_figure dividend see supra part sec_1 and because she failed to report the dollar_figure dividend the tax reported on her return is less than her correct_tax therefore there is an understatement of income_tax for however the understatement must be substantial to support a penalty sec_6662 an understatement is substantial only if it exceeds dollar_figure sec_6662 failing to report dollar_figure of income would not result in an understatement exceeding dollar_figure therefore the understatement is not substantial the sec_6662 penalty can also be imposed in cases of negligence it does not appear that there is any evidence particularly relevant to petitioner’s negligence or lack of negligence in failing to report the dividend respondent’s brief did not assert that petitioner was negligent at least with respect to the unreported dividend respondent has therefore waived any theory that petitioner was negligent with respect to her failure to report the dividend we hold that there is not a substantial_understatement_of_income_tax we also hold that there is no negligence therefore petitioner is not liable for the sec_6662 penalty 3to be substantial the understatement must also exceed of the correct_tax sec_6662 to reflect the foregoing a decision will be entered under tax_court rule_of practice and procedure
